Mr. Justice Waterman delivered the opinion of the Court. Flo final decree as to the matters and things in controversy has been made, but "merely that the receiver for an indefinite time continue to carry on the business of the Bankers & Merchants’ Association. The only final order was that Anna and Henry Martin pay the costs of the proceedings. Such order was premature; it is therefore reversed. As to all other matters, findings and orders of the Circuit Court, the writ of error is dismissed. Order as to costs reversed; as to all other matters, writ of error dismissed.